Citation Nr: 0104171	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right knee sprain.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1992 to November 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fargo, North Dakota.  In this regard, the Board notes that 
testimony by the veteran at a RO hearing in January 2000, 
which has been reduced to a written transcript, constitutes a 
timely substantive appeal with regard to the right knee 
disability.  No Board hearing has been requested in this 
regard.

In July 1999 the RO also denied entitlement to service 
connection for polymorphous light eruption, and the veteran 
appealed.  In March 2000 the RO granted service connection 
for the disability and rated it as 10 percent disabling.  
Thus far the veteran has not disagreed with that 
determination.  The matter is therefore not before the Board.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.

2.  The medical evidence does not establish that the veteran 
has a chronic right knee disability, to include as a residual 
of a right knee sprain. 


CONCLUSION OF LAW

Chronic residual disability of a right knee sprain was not 
incurred in, aggravated by, or related to active service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for residuals of a right 
knee sprain.  The VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In this case the relevant 
evidence consists of the veteran's service medical records, 
VA examination report, and hearing transcript.  The veteran 
has not advised the VA of the existence of any additional 
evidence that would support his claim, whereas the VA has 
apprised the veteran of the type of evidence needed to 
substantiate his claim.  See January 2000 Hearing Transcript.  
Thus, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim and no additional development is warranted.  It is also 
noted that if a veteran desires help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  The duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Although the Board below considered and adjudicated the 
veteran's claim on a ground different from that of the RO, 
which denied the claim as not well grounded, the veteran is 
not prejudiced by the Board's decision.  As previously noted, 
the VA made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim, the 
RO apprised the veteran of the type of evidence needed to 
substantiate his claim, and the RO adequately apprised him of 
reasons and bases for the denials associated with his claim, 
see November 1999 Statement of the Case and January 2000 
Hearing Transcript.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

For claims based on chronicity, service connection is 
established when (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App 489 (1997).  Although a layperson is not competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
a lay person is competent to testify as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Notwithstanding a claimant's showing of post service 
continuity of symptomatology and in-service injury, competent 
medical expertise is required to make a medical diagnosis and 
relate the present diagnosis to service.  Id.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In this case, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right knee sprain.  It is acknowledged that service medical 
records show that from 1997 to 1998 the veteran received 
treatment for complaints of knee pain after playing 
racquetball and prolonged running.  Diagnoses made during 
that time include knee stiffness/numbness of unknown 
etiology, bilateral knee pain, and mild patellofemoral 
grating, bilaterally.  However, the medical evidence fails to 
establish that the veteran's in-service complaints resulted 
in chronic disability, that he has experienced a continuity 
of symptoms since service, or that he currently has a right 
knee disability.  On VA examination in January 1999, 
objective evaluation was completely normal and the diagnosis 
was no right knee sprain found.  Moreover, at his personal 
hearing in January 2000, although the veteran stated that he 
had stiffness of the knee, he also acknowledged that 
objective evaluation on VA examination was normal.  
Additionally, he stated that he did not know if an examiner 
would find any pathology of the knee.  He stated he had filed 
an appeal because he was more concerned with the development 
of problems occurring in the future.  

In light of the veteran's testimony presented on appeal and 
the absence of medical evidence establishing a current 
chronic right knee disability, the Board finds that the 
evidence preponderates against the veteran's claim.  To 
establish entitlement to service connection, there must be 
evidence of disease or injury in service and a present 
disability which is attributable to such disease or injury.  
Where there is no evidence of, or allegation of, current 
disability associated with events in service, the claim must 
be denied.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Hunt v. Derwinski, 
1 Vet. App. 292 (1991); 38 C.F.R. § 4.1 (2000); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Pain alone 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  

In this case, the veteran seeks to establish service 
connection based upon the fact that he complained of a right 
knee sprain during service and received treatment and upon 
his current allegation of experiencing stiffness.  However, 
as a lay person, the veteran is not competent to diagnose 
current chronic disability.  Competent medical evidence 
establishing the presence of chronic residuals of a right 
knee sprain, or chronic right knee disability otherwise 
associated with service, is needed.  Here no such evidence 
has been presented and the veteran is not competent to 
establish such.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Sanchez-Benitez v. West, supra. 

In this case, the preponderance of the evidence is against 
the veteran's claim and is not in equipoise.  The appeal is 
denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107). 


ORDER

Entitlement to service connection for a right knee sprain is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

